[Cite as Columbus Bar Assn. v. Battisti, 90 Ohio St. 3d 452, 2000-Ohio-194.]




                    COLUMBUS BAR ASSOCIATION v. BATTISTI.
       [Cite as Columbus Bar Assn. v. Battisti (2000), 90 Ohio St. 3d 452.]
Attorneys at law — Misconduct — Public reprimand — Causing client to sign
       blank affidavits and then later completing them in order to file the
       affidavits in court.
    (No. 00-764 — Submitted July 6, 2000 — Decided December 27, 2000.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                   Discipline of the Supreme Court, No. 99-35.
       On June 7, 1999, relator, Columbus Bar Association, filed a complaint
charging that respondent, Eugene F. Battisti, Jr. of Columbus, Ohio, Attorney
Registration No. 0037702, violated several rules of the Code of Professional
Responsibility. Respondent answered, and the matter was submitted to a panel of
the Board of Commissioners on Grievances and Discipline of the Supreme Court
(“board”).
       The panel found that while representing Marde Driscoll in a child custody
matter, respondent caused Driscoll to sign two blank affidavits which were then,
at respondent’s direction, notarized by a paralegal in respondent’s office.
Respondent later added the factual material to the body of the affidavits, some
aspects of which were false, and transmitted one of the affidavits to Driscoll for
review. Respondent later filed both affidavits in the trial court.
       The panel concluded that causing a client to sign blank affidavits and then
later completing them in order to file the affidavits in court violated DR 1-
102(A)(5) (engaging in conduct prejudicial to the administration of justice) and 7-
102(A)(5) (knowingly making a false statement of fact). The panel noted that
respondent had a good reputation in the legal community, that he did not engage
in similar practices either prior or subsequent to this action, that the affidavits
were signed in an emergency situation, that no one was harmed by the signing or
filing of the affidavits, and that respondent   fully cooperated with relator’s
investigation. The panel therefore recommended that respondent receive a public
reprimand.
       The board adopted the findings and conclusions of the panel, but further
concluded that respondent had violated DR 1-102(A)(4) (engaging in conduct
involving dishonesty, fraud, deceit, or misrepresentation), and also recommended
that respondent receive a public reprimand.
                             __________________
       Randall Arndt, Patricia K. Block and Bruce A. Campbell, for relator.
       Ronald L. Solove, for respondent.
                             __________________
       Per Curiam. We adopt the findings of the board and its conclusion that
respondent violated DR 1-102(A)(5) and 7-102(A)(5). We do not conclude that
respondent violated DR 1-102(A)(4). Our review of the stipulated facts also
indicates that respondent’s infraction was an isolated incident. We adopt the
recommendation of the board and respondent is hereby publicly reprimanded.
                                                          Judgment accordingly.
       MOYER, C.J., DOUGLAS, RESNICK, F.E. SWEENEY, PFEIFER, COOK and
LUNDBERG STRATTON, JJ., concur.




                                        2